   Case 2:20-cv-09182-JMV-JBC Document 17 Filed 05/24/21 Page 1 of 1 PageID: 461




                                 UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEW JERSEY
                                                 (973) 776-7700
              CHAMBERS OF                                                              U.S. COURTHOUSE
        JAMES B. CLARK, III                                                      50 WALNUT STREET, ROOM 2060
   UNITED STATES MAGISTRATE JUDGE                                                      NEWARK, NJ 07102




                                               May 24, 2021

                                            LETTER ORDER

       Re:     SANTOS v. THE TRUSTEES FOR THE INTERNATIONAL PAINTERS AND
               ALLIED TRADES PENSION FUND et al
               Civil Action No. 20-9182 (JMV)

       Dear Counsel:

       The Court will conduct a telephone status conference with the parties in this matter on June

21, 2021 at 12:00 P.M. Counsel for Plaintiff shall initiate the call.


       IT IS SO ORDERED.


                                                            s/ James B. Clark, III
                                                          JAMES B. CLARK, III
                                                          United States Magistrate Judge
